NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
               ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                         LEO DAWES, JR., Appellant.

                         Nos. CR 12-0727, CR 12-0733
                               (Consolidated)
                                FILED 3-20-2014



           Appeal from the Superior Court in Maricopa County
             Nos. CR2007-181659-001, CR2011-135132-001
                The Honorable Karen A. Mullins, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Jana Zinman
Counsel for Appellant

Maricopa County Public Defender’s Office, Phoenix
By Terry Reid
Counsel for Appellee
                           STATE v. DAWES
                          Decision of the Court



                     MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


G O U L D, Judge:

¶1           Leo Dawes, Jr. (“Appellant”) appeals from his conviction
and sentence for misconduct involving weapons, a class 4 felony. He
challenges the sufficiency of the evidence to support the jury’s conclusion
that brass knuckles are a deadly weapon within the meaning of Arizona
Revised Statutes (“A.R.S.”) sections 13-3101(A)(1), -3102(A)(4). We
conclude there was sufficient evidence for a jury to determine that brass
knuckles are a deadly weapon and affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Appellant was convicted of one count of aggravated assault
and one count of misconduct involving weapons for punching his wife’s
nephew in the face with brass knuckles.1 The court sentenced Appellant
to consecutive terms of 11.25 years for aggravated assault and 10 years for
misconduct involving weapons.

                             DISCUSSION

¶3            Appellant challenges his conviction for misconduct
involving weapons, arguing there was insufficient evidence showing that
the brass knuckles are a deadly weapon. We will reverse a trial court’s
denial of a motion for a judgment of acquittal “only if there is a complete
absence of ‘substantial evidence’ to support the conviction.” State v. Cox,
214 Ariz. 518, 520, ¶ 8, 155 P.3d 357, 359 (App. 2007) (citing State v.
Sullivan, 187 Ariz. 599, 603, 931 P.2d 1109, 1113 (App. 1996). We review


1      At the time of the incident, Appellant was on probation as a result
of pleading guilty to one count of aggravated DUI, a class 4 felony. Upon
receiving the guilty verdicts, the court revoked Appellant’s probation in
the DUI case, and sentenced him to 2.5 years, consecutive to the assault
and weapon misconduct sentences.




                                    2
                             STATE v. DAWES
                            Decision of the Court

the sufficiency of the evidence de novo. State v. Bible, 175 Ariz. 549, 595,
858 P.2d 1152, 1198 (1993). “To set aside a jury verdict for insufficient
evidence it must clearly appear that upon no hypothesis whatever is there
sufficient evidence to support the conclusion reached by the jury.” State v.
Arredondo, 155 Ariz. 314, 316, 746 P.2d 484, 486 (1987).

¶4            We do not reweigh the evidence; “the relevant question is
whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” State v. West, 226 Ariz.
559, 562, ¶ 16, 250 P.3d 1188, 1191 (2011) (citing State v. Mathers, 165 Ariz.
64, 66, 796 P.2d 866, 868 (1990)). In determining whether the proof was
such that a reasonable person could accept it as adequate to support “a
conclusion of defendant’s guilt beyond a reasonable doubt,” id., we
consider both direct and circumstantial evidence. See Bible, 175 Ariz. at
560 n.1, 858 P.2d at 1163 n.1.

¶5             To convict Appellant of misconduct involving weapons, the
State needed to show he possessed a deadly or prohibited weapon and he
was a prohibited possessor. See A.R.S. § 13-3102(A)(4). Appellant only
challenges whether the evidence showed the brass knuckles were a deadly
weapon. Section 13-3101(A)(1) defines “deadly weapon” as “anything
that is designed for lethal use.” Whether an object is a deadly weapon is
left to the jury. State v. Caldera, 141 Ariz. 634, 637, 688 P.2d 642, 645 (1984)
(“[T]he determination of whether or not an object is a deadly or dangerous
weapon is a jury question.”); State v. Bustamonte, 122 Ariz. 105, 107, 593
P.2d 659, 661 (1979) (“[I]f a weapon’s deadly character depends on the
manner and circumstances of its use, it is for the jury to determine if it is a
deadly weapon.”).

¶6            Our review of the record reveals sufficient evidence to
support the jury’s conclusion that brass knuckles are a deadly weapon.
The jury was instructed regarding the elements of the offense and the
statutory definition of “deadly weapon.” Dr. Gear, an emergency room
physician who treated the victim, testified that brass knuckles cause blunt
trauma injuries which will cause bruising and can result in “deep
damage.” He explained that brass knuckles are used to increase the force
of the blows and the hardness of a person’s fist. Dr. Mouritsen, another
emergency room physician who treated the victim, testified that because
the victim was hit with brass knuckles, he ordered a CT scan of the
victim’s head, neck and facial bones to examine him for possible brain
injuries.



                                       3
                            STATE v. DAWES
                           Decision of the Court

¶7             In addition, the officer who responded to the scene testified
that the victim was unresponsive when he arrived; he was bleeding from
his nose, his cheek was cut, and his face was so swollen the officer thought
his jaw was broken. The State also presented photographs of the victim
showing his bloody nose, facial swelling, and a laceration below the
victim’s left eye.

¶8           Accordingly, we conclude there was sufficient evidence
from which a reasonable juror could infer that brass knuckles are
designed to be used to make the wearer’s blows lethal, especially when
swung at the victim’s head and face as in this case.

                             CONCLUSION

¶9           For these reasons, we affirm Appellant’s conviction and
sentence.




                                  :mjt




                                     4